     Case 5:20-cv-01559-JGB-SHK Document 30-3 Filed 12/14/20 Page 1 of 6 Page ID #:445



1      SAMANTHA CHOE (SBN: 252002)
       schoe@cov.com
2      ADDISON THOMPSON* (SBN: 330251)
       athompson@cov.com
3      SYLVIA HUANG (SBN: 313358)
       syhuang@cov.com
4      ANNIE SHI (SBN: 327381)
       Covington & Burling LLP
5      415 Mission St., Ste. 5400
       San Francisco, CA 94105
6      Telephone: (415) 591-6000
7      JENNIFER STARK (SBN: 267062)
       Jennifer.Stark@disabilityrightsca.org
8      AARON FISCHER (SBN: 24739
       Aaron.Fischer@disabilityrightsca.org
9      ANNE HADREAS (SBN: 253377)
       Anne.Hadreas@disabilityrightsca.org
10     SARAH GREGORY (SBN: 303973)
       Sarah.Gregory@disabilityrightsca.org
11     KIM PEDERSON (SBN: 234785)
       Kim.Pederson@disabilityrightsca.org
12     Disability Rights California
       1330 Broadway, Suite 500
13     Oakland, CA 94612
       Telephone: (510) 267-1200
14     Facsimile: (510) 267-1201
15     Attorneys for Plaintiffs
16     * C.D. California admission application forthcoming
17
                                  UNITED STATES DISTRICT COURT
18
                              CENTRAL DISTRICT OF CALIFORNIA
19
                                        EASTERN DIVISION
20
       RICHARD HART et al., individually and on        Case No. 5:20-cv-1559-JGB-SHK
21
       behalf of all others similarly situated,
22                                                     DECLARATION OF CHARLES
                    Plaintiffs,                        GLUCK
23
       v.                                              Date: TBD
24                                                     Time: TBD
       STEPHANIE CLENDENIN, Director of                Judge: Hon. Jesus G. Bernal
25                                                     Courtroom: 7D
       California Department of State Hospitals, in
26     her official capacity et al.,                   Compl. filed: 08/05/2020
27
                    Defendants.
28


                                     DECLARATION OF CHARLES GLUCK
Case 5:20-cv-01559-JGB-SHK Document 30-3 Filed 12/14/20 Page 2 of 6 Page ID #:446
Case 5:20-cv-01559-JGB-SHK Document 30-3 Filed 12/14/20 Page 3 of 6 Page ID #:447
Case 5:20-cv-01559-JGB-SHK Document 30-3 Filed 12/14/20 Page 4 of 6 Page ID #:448
Case 5:20-cv-01559-JGB-SHK Document 30-3 Filed 12/14/20 Page 5 of 6 Page ID #:449
Case 5:20-cv-01559-JGB-SHK Document 30-3 Filed 12/14/20 Page 6 of 6 Page ID #:450




                                           6
